—Order unanimously modified on the law and as modified affirmed without costs and *1025matter remitted to Monroe County Family Court for further proceedings in accordance with the following Memorandum: Upon our review of the record, we conclude that the Hearing Examiner miscalculated the amount of college expenses for which petitioner was liable. Transportation costs and "personal expenses” incurred by the parties’ son were beyond the scope of petitioner’s obligation to pay for college expenses under the divorce judgment. Additionally, the amount owed should have been reduced by the amount of grants received by the parties’ son. We modify the order of Family Court by vacating the award of college expenses, and we remit the matter to Monroe County Family Court for recalculation of the amount of college expenses for which petitioner is liable. (Appeal from Order of Monroe County Family Court, Taddeo, J.—Child Support.) Present—Lawton, J. P., Fallon, Wesley, Doerr and Boehm, JJ.